 THE MARTIN COMPANY319The Martin Company, a Division of the Martin-Marietta Corpora-tionandInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America (UAW),AFL-CIO, Petitioner.Case 27-RC-293/..Decembert1, 1966DECISION ON REVIEW AND DIRECTION OF ELECTIONOn April 18, 1966, the Regional Director for Region 27 issued aDecision and Order in the above-entitled proceeding in which hefound,inter alia,that the technicians sought to be represented by thePetitioner have an overriding community of interest with otherunrepresented technicians, and he dismissed the petition. Thereafter,the Petitioner filed a timely request for review of the RegionalDirector's Decision on the ground that he departed from establishedBoard policy. The Employer filed opposition.On June 13, 1966, the National Labor Relations Board by tele-graphic Order granted the request for review. Thereafter the Em-ployer filed a motion to vacate the Order granting the request forreview, a request for oral argument, and a brief on.review.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act; as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Fanning and Brown].The Board has reviewed the entire record in this case, including thebriefs of the parties, and makes the following findings : 1As found by the Regional Director, the Employer is engaged inthe development and production of missile aircraft and electronicgear at facilities in Baltimore, Maryland; Orlando, Florida; andDenver, Colorado. A master agreement between the Employer andthe Petitioner covers generally the production, maintenance, andcafeteria employees at all three facilities. This contract excludes fromits coverage,inter alia, "...engineering employees, laboratory, toolengineering employees ..." None of the employees involved hereinare covered by the contract. The Petitioner seeks to represent "Alltechnicians in the secondary standards laboratory located in theVertical Test Facilities, Denver Division, engaged in the develop-ment, modification, calibration, and maintenance of electronic instru-ments and equipment." The Petitioner alternatively proposes thatthese employees be included in its existing production and mainte-nance unit by way of a unit clarification,' that they be permitted to vote1 As therecord,including the briefs of the parties,adequately presents the issues andthe positionsof theparties, the request for oral argument is hereby denied.For the reasonsexpressed herein, the Employer'smotion to vacate the Order granting the request forreview is hereby denied.3 For the reasons givenby the Regional Director,we rejectthe Petitioner's first alterna-tiverequest.162 NLRB No. 20. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDas a separate group on the question of whether they wish to be addedto the existing production and maintenance unit, or that they befound to constitute a separate departmental unit. The Employerasserts that the appropriate unit should include all technicians in theEmployer's entire operation, or alternatively, at the very least, alltechnicians in the Denver Division.The Denver Division employs approximately 200 technicians invarious classifications in 44 laboratories. Of these, approximately 145work in the research and engineering department. In addition, ap-proximately 22 technicians are employed in two laboratories attachedto the manufacturing department : the advanced manufacturing tech-nology laboratory, which performs development work; and themanufacturing test tooling laboratory which is located on the secondfloor of the main plant and "measures all of the assembly, develop-ment, and manufacture of test tooling." Another six technicians areemployed in two laboratories attached to the quality department :the primary standards laboratory, one of the functions of which isto calibrate instruments used by the Employer; 3 and the qualitylaboratory, which is located on the first floor of the main plant, andwhich performs failure analyses and material testing. The remain-ing 27 technicians work in the secondary standards laboratory in thesystems test and support department.The requested technicians in the secondary standards laboratoryperform scheduled and nonscheduled calibrations and repairs onvarious instruments used at the Denver facilities.4 The calibrationsdone by this laboratory differ from those done by the primary stand-ards laboratory in that the performance of instruments is comparedwith the standards and specifications set by the Employer for produc-tion and other operational purposes and, where measurements areinvolved, do not require work to such close tolerances. The work is3Calibration is defined in the record as measurement of instruments against known orestablished standards and adjustment to those standards.The main function of the primarystandards laboratory,which has nine employees, Including two technicians,is to establishat the Employer'sDenver facilitiesprimarystandards by comparing all measurement ele-ments utilized in its operations with the National Bureau of Standards'elements.For thisreason,the primary standards laboratory calibrates to extremely fine tolerances.4The secondary standards laboratory presently performs, in whole or in part, certainfunctions formerly performed by various other groups : i e , engineering calibration, manu-facturing tooling calibration,the ground support equipment calibration,instrumentationrepair service,and customer repair service. In 1956 engineering calibration and manufac-turing tooling calibration were performed by separate laboratories. In 1958 these labora-tories merged and became the secondary standards laboratory, under the quality departmentThe ground support equipment laboratory was then set up as a separate group and placedunder the quality department.In 1960 the secondary standards laboratory was transferredto the manufacturing department,and the ground support equipment laboratory discon-tinued as a separate laboratory In 1962 the secondary standards laboratory was placedunder the systems test and support department, and in 1965 the instrumentation repairservice was added to it. THE MARTIN COMPANY321done in the laboratory area when practicable ; otherwise, at the nor-mal location of the instrument. The secondary standards techniciansdivide their time about equally between calibration and repair..Scheduled calibrations are performed according to a checklist. Non-scheduled calibrations and repairs are performed on request. Slightlymore than half the instruments calibrated are utilized in departmentsemploying substantial numbers of represented employees.5 As indi-cated in their job descriptions, employees represented as part of theexisting unit, including 50 test mechanics-A in the systems test andsupport department and an unspecified number of electronics repair-men also, as part of their regular duties, calibrate and repair instru-ments to the extent of their technical competence.e At times suchunit employees work on instruments or devices in conjunction withthe secondary standards laboratory technicians. Half the secondarystandards technicians are in a labor grade one level above, but halfare in grades one or more levels below, the represented testmechanics-A and electronic repairmen-A.The secondary standards laboratory is located in a separateenclosed area in a building which houses other operations of systemstest and support, as well as various other laboratories. Working withthe 27 technicians in the laboratory are a stock clerk and an expedi-terwho are covered by the Petitioner's existing contract.' Thesecondary standards laboratory is under the separate supervision ofitdirector and two immediate supervisors. The bulk of the techni-cians in secondary standards were hired specifically for work in thatlaboratory. In recent years the complement of secondary standardslaboratory employees has contracted to one third its former size, andof those technicians who did not leave the employ of the DenverDivision, about half were permanently transferred to other labora-tories.Although there was testimony that loaning of techniciansamong the various laboratories is an everyday occurrence, there wasaffirmative evidence only of 20 temporary transfers into or out ofthe secondary standards laboratory since 1961.The foregoing facts demonstrate a substantial degree of integrationof the duties of technicians in the secondary standards laboratory5Represented employees are located among the manufacturing,quality,materiel, andsystems test and support departments. From time to time, the parties have,by agreement,added groups of employees to the existing unit.Likewise,employees in laboratories within the research and engineering department, onoccasion,make calibrations and repairs on their own instruments.7 Also attached to this laboratory for administrative purposes,but performing their.duties elsewhere,are a meteorologist,an instrumentation photographer, and a propellanthandler. The last is also included in the Petitioner's contract unit. There are no professslonal employees in the secondary standardslaboratory.264-047-67-vol.162-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the duties of production and maintenance employees. We con-clude, therefore, that the community of interest which they havewith production and maintenance employees issufficientto justifytheir addition to the unit currentlyrepresentedby the Petitioner.8We further conclude, contrary to the Regional Director, that thesetechnicians, because of theirspecializedfunctions and theirseparatesupervision and location, are an identifiable group with distinctinterestsand that they constitute an appropriate voting group apartfrom other unrepresented technicians.sAccordingly, we find that a question affectingcommerce existsconcerning the representation of certain employees of the Employerwithin the meaning of Sections 9(c) (1) and 2(6) and (7) of theAct, and that the following employees of the Employer may appro-priately be included in the existing production and maintenance unitrepresented by Petitioner if a majority of themso desire:All technicians employed in the secondary standards laboratoryof the systems test and support department at the Employer's Den-ver, Colorado, facilities, excluding all other employees, professionalemployees, watchmen, guards, and supervisors as defined in the Act.If a majority of the employees in the voting group cast their bal-lots for Petitioner, they will be taken to have indicated their desireto constitute a part of the existing unit represented by the Petitioner,and the Petitioner may bargain for such employees as part of thatunit. If a majority of them vote against the Petitioner, they will betaken to have indicated their desire to remain unrepresented, andthe Regional Director will issue a certificationof resultsof electionto that effect.[Text of Direction of Election omitted from publication.]"6 SeeThe Sheffield Corporation,134 NLRB 1101.9 SeeGreat Lakes Pipe Line Company,92 NLRB 583,584; see alsoDouglasAircraft Com-pany, Inc.,157 NLRB 791,Federal Electric Corporation,Western Test Range,157 NLRB1130.The BendixCorporation,150 NLRB718, relied upon by the Regional Director, is,in our opinion,distinguishable on its facts.We need not,and do not,reach the issues of whether the secondary standards labora-tory technicians may constitute a separate appropriate departmental unit, or of whetherother groups of technicians,such as those in the advanced manufacturing technology, man-ufacturing test tooling, quality and primary standards laboratories,also share a substan-tial community of interest with the represented employees.The record herein does notreveal that any of these groups share so substantial a community of interest with thesecondary standards technicians as to require their inclusion in the voting group hereinfound appropriate.10An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 27 within 7 daysafter the date of this Decision and Direction of Election. The Regional Director shall makethe list available to all parties to the election.No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstances.Failure to com-ply with this requirement shall be grounds for setting aside the election whenever properobjections are filed.Excelsior Underwear Inc.,156 NLRB 1236.-